DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 26 of U.S. Patent No. 11,133,650. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality. 

Patent
11,133,650
Instant Application
17/411,867
1. A back side emitting light source array device comprising: a substrate; an array of vertical cavity surface emitting lasers (VCSELs) configured to emit light toward the substrate; a distributed Bragg reflector (DBR) provided on a first surface of the substrate; a plurality of gain layers which are provided on the DBR, the plurality of gain layers being spaced apart from one another, and each of the plurality of gain layers being configured to individually generate light; and a nanostructure reflector provided on the plurality of gain layers opposite to the DBR, the nanostructure reflector comprising a plurality of nanostructures having a sub-wavelength shape dimension, wherein the DBR, the plurality of gain layers, and the plurality of nanostructures constitute the VCSELs of the array of VCSELs, wherein the DBR is provided in a common mirror layer for the plurality of gain layers which are provided in an array, wherein the nanostructure reflector is provided on each of the plurality of gain layers, and wherein a reflectivity of the DBR is less than a reflectivity of the nanostructure reflector such that the light generated is emitted through the substrate.
2. The back side emitting light source array device of claim 1, further comprising: a meta-surface layer provided on a second surface of the substrate opposite to the first surface.

1. A back side emitting light source array device comprising: a substrate; a distributed Bragg reflector (DBR) provided on a first surface of the substrate; a plurality of gain layers which are provided on the DBR, the plurality of gain layers being spaced apart from one another, and each of the plurality of gain layers being configured to individually generate light; a nanostructure reflector provided on the plurality of gain layers opposite to the DBR, the nanostructure reflector comprising a plurality of nanostructures having a sub-wavelength shape dimension; and a meta-surface layer provided on a second surface of the substrate opposite to the first surface.
19. An electronic apparatus comprising: a back side emitting light source array device configured to radiate light to a target object; a sensor configured to receive light reflected from the target object; and a processor configured to obtain information regarding the target object based on light received by the sensor, wherein the back side emitting light source array device comprises: a substrate; an array of vertical cavity surface emitting lasers (VCSELs) configured to emit light toward the substrate; a distributed Bragg reflector (DBR) provided on a first surface of the substrate; a plurality of gain layers which are provided on the DBR, the plurality of gain layers being spaced apart from one another, and each of the plurality of gain layers being configured to configured to individually generate light; and a nanostructure reflector provided on the plurality of gain layers opposite to the DBR, the nanostructure reflector comprising a plurality of nanostructures having a sub-wavelength shape dimension, wherein the DBR, the plurality of gain layers and the plurality of nanostructures constitute the VCSELs of the array of VCSELs, wherein the DBR is provided in a common mirror layer for the plurality of gain layers which are provided in an array, wherein the nanostructure reflector is provided on each of the plurality of gain layers, and wherein a reflectivity of the DBR is less than a reflectivity of the nanostructure reflector such that light is emitted through the substrate.
20. The electronic apparatus of claim 19, further comprising a meta-surface layer provided on second surface of the substrate opposite to the first surface.

19. An electronic apparatus comprising: a back side emitting light source array device configured to radiate light to a target object; a sensor configured to receive light reflected from the target object; and a processor configured to obtain information regarding the target object based on light received by the sensor, wherein the back side emitting light source array device comprises: a substrate; 40a distributed Bragg reflector (DBR) provided on a first surface of the substrate; a plurality of gain layers which are provided on the DBR, the plurality of gain layers being spaced apart from one another, and each of the plurality of gain layers being configured to individually generate light; a nanostructure reflector provided on the plurality of gain layers opposite to the DBR, the nanostructure reflector comprising a plurality of nanostructures having a sub-wavelength shape dimension; and a meta-surface layer provided on a second surface of the substrate opposite to the first surface.


Regarding claims 2-18 and 20, depending claims 2-18 and 20 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-18 and 20 are in the limitations of claims 1- 26 of U.S. Patent No. 11,133,650. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828